





SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of November 14, 2013, by and between SOUTHERN TULSA, LLC, a Georgia limited
liability company (“Purchaser”), and NATIONWIDE HEALTH PROPERTIES, LLC, a
Delaware limited liability company (“Seller”).

RECITALS

A.

Purchaser and Seller are parties to that certain Purchase and Sale Agreement
dated as of September 30, 2013, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of October 30, 2013 (as so amended, the
“Original Purchase Agreement”), with respect to the sale of certain real
property located at 5170 S. Vandalia, Tulsa, Oklahoma.  All
initially-capitalized terms used and not otherwise defined herein shall have the
meanings given such terms in the Original Purchase Agreement.  The Original
Purchase Agreement, as amended, modified and revised by this Amendment, may be
referred to herein as the “Purchase Agreement.”

B.

Purchaser and Seller now desire to amend the Original Purchase Agreement in
certain limited respects, all upon the terms and subject to the conditions set
forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Purchaser and Seller agree as follows:

1.

Due Diligence Expiration Date.  The Due Diligence Expiration Date is hereby
extended to November 22, 2013; provided, however, that from and after the date
hereof, the only reason for which Purchaser shall have the right to deliver the
Termination Notice shall be in connection with its review and approval of the
Phase I environmental report obtained by Purchaser with respect to the Property
and the environmental matters that may be disclosed therein, which review and
approval shall be subject to Purchaser’s sole and absolute discretion.  For the
avoidance of doubt, the foregoing shall not be deemed to extend the Outside
Authorization Date, which shall be as set forth in the Original Purchase
Agreement.

2.

Outside OTA Date.  The Outside OTA Date is hereby extended to November 22, 2013.
 

3.

Reaffirmation of Obligations.  Notwithstanding the modifications to the Original
Purchase Agreement contained herein, Purchaser and Seller each hereby
acknowledges and reaffirms its respective obligations under the Purchase
Agreement.  All references in the Purchase Agreement to particular terms and
provisions shall be deemed to refer to those terms and provisions as amended
hereby.

4.

Effect of Amendment.  Except as specifically amended by this Amendment, the
terms and conditions of the Original Purchase Agreement shall remain unmodified
and in full force and effect.  In the event of any inconsistencies between the
terms of this Amendment and any terms of the Original Purchase Agreement, the
terms of this Amendment shall govern and prevail.

5.

Miscellaneous.  

(a)

Incorporation of Prior Agreements; Amendments.  This Amendment and any exhibits
or schedules attached hereto and incorporated herein contain all of the
agreements of the parties hereto with respect to any matter covered or mentioned
in this Amendment, and no prior agreement or understanding pertaining to any
such matter shall be effective for any purpose.  No provision of this





54711.1

1




--------------------------------------------------------------------------------







Amendment may be amended or added to except by an agreement in writing signed by
the parties hereto or their respective successors in interest.

(b)

Counterparts; Electronic Delivery.  This Amendment may be executed in
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one agreement.  Executed copies hereof may
be delivered by facsimile, email or other electronic means and upon receipt will
be deemed originals and binding upon the parties hereto, regardless of whether
originals are delivered thereafter.




[Signature page follows]








54711.1

2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

PURCHASER:

SOUTHERN TULSA, LLC,

a Georgia limited liability company




By:  /s/ Christopher E. Brogdon

Name:  Christopher E. Brogdon

Title:  Manager




[Signatures continue on next page]








54711.SIG

S-1




--------------------------------------------------------------------------------







SELLER:

NATIONWIDE HEALTH PROPERTIES, LLC,

a Delaware limited liability company




By:  /s/ Joseph D. Lambert

Name:  

Joseph D. Lambert

Title:  Vice President








54711.SIG

S-2


